         Case 4:20-cv-05640-YGR Document 436 Filed 04/12/21 Page 1 of 3



                             1717 K Street, N.W., Suite 900, Washington D.C. 20006
                                      202-792-3037 kanterlawgroup.com


                                                                                         April 12, 2021



              Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR-TSH
         In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-YGR-TSH
                 Cameron v. Apple Inc., Case No. 4:19-cv-03074-YGR-TSH



Dear Judge Gonzalez Rogers:

Yoga Buddhi Co. (“Yoga Buddhi”) respectfully submits this letter in response to the Motion for
Pre-Trial Sanctions Against Epic Games, Inc. (“Epic”) filed by Apple Inc. (“Apple”) on April 9,
2021 (the “Motion”). Dkt. No. 419. Yoga Buddhi wishes to correct the factual record and to
oppose Apple’s Motion.

In effect, Apple’s Motion against Epic is a motion to compel additional discovery from Yoga
Buddhi. Apple asks the Court to exclude testimony from Yoga Buddhi’s CEO and co-founder,
Benjamin Simon, unless Yoga Buddhi produces additional documents four days in advance of
Mr. Simon’s deposition on April 23. The Motion is Apple’s latest attempt to circumvent this
Court’s rules after it failed to convince Judge Hixson to allow an untimely motion to compel
against Facebook, Inc. (“Facebook”). See Dkt. 399 (April 6, 2021 order denying motion to
compel). Apple now attempts to accomplish the same result by filing its Motion against Epic as a
backdoor motion to compel documents from Yoga Buddhi after the close of fact discovery.

In fact, Apple began the process of filing an untimely motion to compel against Yoga Buddhi
weeks ago. On Tuesday, March 23, 36 days after the close of fact discovery in this case, Apple
informed Yoga Buddhi, through counsel, that it planned to file a motion to compel additional
documents from Yoga Buddhi. The parties spent nearly two weeks exchanging several rounds
of draft briefing, which abruptly came to a halt after Judge Hixson denied Apple’s similar motion
against Facebook—at which point Apple informed Yoga Buddhi that it no longer anticipated
moving to compel.

But as Apple’s Motion against Epic demonstrates, Apple was simply working on a runaround.
As a small company and non-party to this litigation, Yoga Buddhi incurred significant legal
expenses to prepare its response to Apple’s draft motion. Although Apple’s Motion seeks
sanctions against Epic rather than Yoga Buddhi, Apple requests relief conditional on whether
Yoga Buddhi produces additional documents (despite never having moved to compel production
of those documents), thus requiring Yoga Buddhi to spend additional time and expense
opposing the present Motion.

Indeed, despite claiming that it “exercise[d] restraint” in “dealing[] with third parties,” Motion at
11 n.3, Apple’s conduct is instead part of a pattern of imposing unnecessary burdens on non-



                                                                                                        1
        Case 4:20-cv-05640-YGR Document 436 Filed 04/12/21 Page 2 of 3



                            1717 K Street, N.W., Suite 900, Washington D.C. 20006
                                     202-792-3037 kanterlawgroup.com


parties like Yoga Buddhi. For example, on March 19, Apple filed a deposition subpoena for Mr.
Simon, and asked for Mr. Simon’s availability. On April 2, counsel offered April 14 as the date
for which Mr. Simon would be available for the deposition, which Apple’s counsel indicated
would likely be acceptable. Then, on April 8, the day before Apple filed this Motion against Epic,
Apple’s counsel backtracked—stating that Mr. Simon’s proposed deposition date “would not
work for Apple.” Exhibit A. Yoga Buddhi is a company of five employees, limited resources, and
no in-house counsel, and yet has worked with Apple and abided by this Court’s rules at every
juncture. In contrast, Apple—a company with a nearly $2 trillion valuation and no fewer than
seven major law firms engaged in this matter—could not spare any of its resources to
accommodate Mr. Simon’s schedule.

Apple’s representations about the course of non-party discovery are no more accurate. In her
declaration, Apple’s counsel claims that “Yoga Buddhi’s deficient production did not include a
search of Mr. Simon’s files for any communications with Epic, communications concerning the
Coalition for App Fairness (of which Yoga Buddhi is a member), or any documents concerning
privacy and security efforts, all of which were plainly required by the subpoena.” Dkt. No. 419-3
at 4, ¶ 12. That statement mischaracterizes Yoga Buddhi’s dealings with Apple’s counsel during
subpoena negotiations.

First, through counsel, Yoga Buddhi transparently and in good faith negotiated with Apple a “go
and get” approach to responding to the subpoena. Apple did not object, nor did it request a full
custodial search of Mr. Simon or any other Yoga Buddhi employee’s documents. Compelling
additional production at this late stage would impose a significant additional burden on Yoga
Buddhi, a small company with only five employees, as Mr. Simon prepares for deposition and
trial.

With respect to the Coalition for App Fairness communications, Apple has no substantial need
for such communications, which is why Yoga Buddhi objected to Apple’s request from the
beginning. Apple appears to claim that Yoga Buddhi’s membership in the organization shows
Mr. Simon’s potential bias. But Yoga Buddhi’s membership in the Coalition is publicly listed on
the Coalition’s website, and the Coalition’s positions on Apple’s conduct also are public. No
further discovery is needed to show that Yoga Buddhi is a member, and that the Coalition
opposes Apple’s practices, the relevance of which is highly questionable to begin with.

Second, there is no reason for Apple to demand Yoga Buddhi produce its communications with
Epic when Apple could get those documents from Epic. Nidec Corp. v. Victor Co. of Japan, 249
F.R.D. 575, 577 (N.D. Cal. 2007) (“There is simply no reason to burden nonparties when the
documents sought are in the possession of [a party].”).

Third, Apple’s requests for the documents relating to Yoga Buddhi’s own privacy and security
efforts are burdensome and irrelevant. The requests ask for information regarding Yoga
Buddhi’s security practices and malware incidents, which are unrelated to the topics identified in
Epic’s witness disclosure: “App distribution; participation in the Apple Developer Program; App



                                                                                                  2
         Case 4:20-cv-05640-YGR Document 436 Filed 04/12/21 Page 3 of 3



                             1717 K Street, N.W., Suite 900, Washington D.C. 20006
                                      202-792-3037 kanterlawgroup.com


Store review process; interactions with Apple.” Dkt. No. 376. With respect to specific requests
for documents concerning the safety and security of the iOS App Store versus other app
marketplaces, Yoga Buddhi has not identified any documents that would be relevant or
responsive, and a full custodial search is unlikely to turn up any additional information.

Ultimately, Epic’s notification of Mr. Simon as a witness did not prejudice Apple’s ability to insist
on these documents. First, Mr. Simon is the CEO and co-founder of Yoga Buddhi and there are
only four other employees in the company. Apple cannot credibly argue that its failure to file a
motion to compel was reasonably related to Epic’s March 19 notification of Mr. Simon as a
witness. Furthermore, Apple knowingly negotiated a subpoena with Yoga Buddhi, which
engaged in good faith upon the reasonable assumption that Apple would respect this Court’s
schedule for discovery. Apple had full capability to review Yoga Buddhi’s production and, if it
had legitimate concerns regarding that production, file a timely motion to compel consistently
with the Local Rule 37-3. Apple did not.

                                   *         *        *         *         *

Yoga Buddhi, through its counsel, communicated its positions on these requests to Apple well
before the discovery cutoff. The time for Apple to move to compel has long passed. The Court
should thus reject Apple’s attempt to circumvent the rules, especially given that the underlying
information Apple seeks is irrelevant to this case.

                                                            Sincerely,




                                                            Brandon Kressin
                                                            THE KANTER LAW GROUP PLLC




                                                                                                    3
